Name: Council Decision 2012/149/CFSP of 13Ã March 2012 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea
 Type: Decision
 Subject Matter: international affairs;  international trade;  Africa
 Date Published: 2012-03-14

 14.3.2012 EN Official Journal of the European Union L 74/8 COUNCIL DECISION 2012/149/CFSP of 13 March 2012 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 25 October 2010, the Council adopted Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea (1). (2) On 27 October 2011, the Council adopted Decision 2011/706/CFSP (2), which extended the restrictive measures laid down in Decision 2010/638/CFSP until 27 October 2012. (3) It is necessary to amend the measures on military equipment provided for in Decision 2010/638/CFSP. (4) Decision 2010/638/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 2(1) of Decision 2010/638/CFSP, points (d) and (e) are replaced and a new point is added as follows: (d) return of non-combat transport helicopters, stripped of military equipment, solely for the use of the Guinean authorities, provided that the government of the Republic of Guinea has given a prior written undertaking that their use will remain under civilian control and that they will not be equipped with military equipment; (e) provision of technical assistance, brokering services and other services related to the items referred to in (a) to (d) or to programmes and operations referred to in (a); (f) provision of financing and financial assistance related to the items referred to in (a) to (d) or to programmes and operations referred to in (a);. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 March 2012. For the Council The President M. VESTAGER (1) OJ L 280, 26.10.2010, p. 10. (2) OJ L 281, 28.10.2011, p. 28.